DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest (in combination with the other claim limitations) a capacitor component including first and second connection portions disposed on opposite surfaces of the stacked portion, respectively, in a second direction perpendicular to the first direction without extending onto opposite surfaces of the stacked portion in the first direction; and first and second external electrodes disposed on the first and second connection portions, respectively, wherein the first and second connection portions each include a metal layer disposed on the stacked portion and a ceramic layer disposed on the metal layer, corners of the body have a rounded shape in a cross-section of the body extending in the first and second directions, and the metal layer of at least one of the first or second connection portions is directly connected to 

The prior art does not teach or suggest (in combination with the other claim limitations) a capacitor component including first and second connection portions disposed on opposite surfaces of the stacked portion, respectively, in a second direction perpendicular to the first direction without extending onto opposite surfaces of the stacked portion in the first direction, wherein the first and second connection portions each include a metal layer disposed on the stacked portion and a ceramic layer disposed on the metal layer such that the metal layer of at least one of the first or second connection portions extends beyond both ends of the ceramic layer in the first or third directions (claim 13 and its dependents).

The prior art does not teach or suggest (in combination with the other claim limitations) a capacitor component comprising: first and second connections portions each including a metal layer disposed on the stacked portion and a ceramic layer disposed on the metal layer, the first and second connections portions being respectively disposed on first and second opposing surfaces of the stacked portion in a second direction perpendicular to the first direction, without extending onto opposite surfaces of the stacked portion in the first direction; wherein corners of the first and second connections portions including at least a portion of the metal layer of the first or second connection portion, and corners of the stacked portion along edges of the first and second opposing surfaces, have a rounded shape (claim 22 and its dependents).

	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/David M Sinclair/Primary Examiner, Art Unit 2848